On Motion to Dismiss.
The administrator herein sequestered certain cattle of the value of $500, claiming that *Page 648 
they belonged to the succession and had been unlawfully taken possession of by one Mrs. Belle Friedman and her husband.
The defendants in the sequestration proceedings moved to dissolve the writ, but the trial judges ruled against them.
Thereupon the plaintiffs in rule sought and obtained an appeal to this court, which appeal the administrator moves to dismiss.
As the amount involved is only $500, and there is no question of a fund to be distributed, it is clear that this court has no jurisdiction, and the appeal will therefore be transferred to the proper Court of Appeal.
                                 Decree.
For the reasons assigned, it is therefore ordered that this appeal be now transferred to the Court of Appeal, First Circuit, for the parish of East Baton Rouge, provided that the record, or a duly certified transcript thereof, be filed in said Court of Appeal within twenty days after this decree becomes final; otherwise the appeal to stand dismissed.
It is further ordered that the appellant pay the costs of this court, and that all other costs await the final disposition of the case.